DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/19/22.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “internal control signals” are disclosed.  It is not clear from what device the “internal control signals” come from.  Also, a “control signal” is disclosed.  Are the control signals (plurality) related to the control signal (singular)?  How are the control signals any different from the first and second signal?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 – 10, 13 – 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruce et al (US 2018/0173215) in view of Ganireddy et al (US 2018/0331643).
Spruce et al discloses, regarding, 
Claim 1, a method of operating acomprising:of an electrical energy currently, to be fed wherein coupled to the grid; and generating a control signal based using based 

However, Spruce et al does not disclose the newly added limitations.
On the other hand, Ganireddy et al discloses, a system/method being implemented to a wind turbine in which controlling the wind turbine includes: storing a schedule specifying a plurality of different operating points of the wind turbine (paragraphs 0035, 0036) for a plurality of different time periods, respectively, the plurality of different time periods being in a pre-defined period of time (paragraphs 0055, 0056), and each operating point of the plurality of different operating points representing a setting of the wind turbine that is dependent on wind speed (paragraphs 0060, 0062); and operating the wind turbine per the plurality of different operating points specified by the schedule (see Figs. 5, 6).

Spruce et al further discloses, regarding, 

Claim 3, receiving at least one second signal ; and based at least one second signal (see figs. 7, 6, 9) 

Claim 4, operating the wind turbine using at least two different operating characteristics including power-wind speed operating characteristics, and a that the is greater than or equal to the operating, using that the is below the threshold value, operating, using, with a4-a second of the at least two different operating characteristics (see paragraphs 0005, 0173)   

Claim 5 setting operating points of at least one operating characteristic of the wind turbine; and refraining from using refraining from using the 

Claim 6, receiving, by a second controller different than a central controller, the first signal and the at least one second signal; and generating, by the central controller, wind turbine control signals for a plurality of wind turbines, respectively, and transmitting the wind turbine control signals to the plurality of wind turbines, respectively, to respectively control the plurality of wind turbines with the wind turbine control signals such that the plurality of wind turbines generate power dependent on the respective wind turbine control signals. (see Fig. 1B; paragraph 0004)

Claim 7, generating, by the wind turbine, the at least one second signal and 7-transmitting, from the wind turbine to the central controller, the at least one second signal; or  transmitting, from the wind turbine to the central controller, the at least one factor for determining the current electricity generation costs of the wind turbine,_-and generating, by the central controller, based on the at least one factor. (see paragraphs 0318, 0319, 0320, 0229, 0272) 

Claim 8, of the plurality of wind turbines having than of the plurality of wind turbines generates a higher power output than the second wind turbine (see paragraphs 0208, 0209).  

Claim 9, 5Preliminary Amendment receiving, by , the first signal; generating, a controller , the at least one second signal; generating, by the wind turbine, the wind turbine the wind turbine it-produces a power output dependent on the 

Claim 10, generating the control signal , in response to after a change in the first signal within a period of time, an operating point without change (see Fig. 2) 

Claim 13, A wind turbine, comprising: a controller configure to: generate or receive a control signal dependent on a first signal, the first signal being indicative a schedule specifying a plurality of different operating points of the wind turbine for a plurality of different time periods, respectively, is stored, and the plurality of different time periods are in a pre-defined period of time, and each operating point of the plurality of different operating points represents a setting of the wind turbine that is dependent on wind speed; and operate the wind turbine per the plurality of different operating points specified by the schedule. (see rejection for claim 1 above).  

Claim 14, A central controller, configured to: receive a first signal indicative , wherein: a schedule specifying a plurality of different operating points of the wind turbine for a plurality of different time periods, respectively, is stored, and the plurality of different time periods are in a pre-defined period of time, and each operating point of the plurality of different operating points represents a setting of the wind turbine that is dependent on wind speed; and  operate the wind turbine per the plurality of different operating points specified by the schedule (see rejection for claim 1 above).

Claim 15, a system comprising- a central controller the a-plurality of wind turbines (see Fig. 1B)


Claim 17, 7Preliminary Amendment the at least one factor represents a lifetime consumption, a residual lifetime and/or a residual operating time of the wind turbine, wear that the wind turbine is expected for different operating points, respectively and/or costs respectively associated with different operating points for grid connection power of the wind turbine (see paragraphs 0006, 0007).

It would have been obvious before the effective filing date of the claimed invention to design the method/turbine/controller as disclosed by Spruce et al and to modify the invention pertaining to the limitations taught by Ganireddy et al for the purpose of providing a cost effective wind turbine.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruce et al and Ganireddy et al and further in view of Spruce et al (US 2018/0187648).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Spruce et al (‘648) discloses, regarding,
Claim 18, the period of time is at least one hour, at least 30 minutes, at least 10 minutes or 15 minutes (see paragraphs 0052, 0069, 0070).
It would have been obvious before the effective filing date of the claimed invention to design the combined method/turbine/controller as disclosed by Spruce et al and to modify the invention pertaining to the limitations taught by Spruce et al (‘648) for the purpose of minimizing fatigue of wind turbine components.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruce et al and Ganireddy et al and further in view of Odgaard (EP 2557311).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Odgaard discloses, regarding,
Claim 12, receiving a third signal producing the a-control signal based at least one second signal 
It would have been obvious before the effective filing date of the claimed invention to design the combined method/turbine/controller as disclosed by Spruce et al and to modify the invention pertaining to the limitations taught by Odgaard for the purpose of obtaining an efficient dynamic control of the wind turbine park.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 10, 12 – 15, 17, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laford discloses a wind turbine and also the newly added claimed limitations to the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

December 1, 2022